By the Court.*—Moncrief, J.
The counsel for the appellants, upon the argument of this appeal, conceded that the sole question arising therein is, “ Is the weight of evidence against the direction by the learned judge to find a verdict against the defendants ?” and he was understood to waive all other questions and exceptions. In other words, his proposition was: “ In case the evidence had been submitted to the jury, who had found for the defendant, would such verdict be set aside ?■” A very careful examination of the testimony in the case has not enabled me to discover evidence upon which a verdict for the defendant could have been sustained. (2 Smith’s Lead. Cas., 459, a, b, c.) The learned judge, therefore, correctly directed a verdict in favor of the plaintiff. It would have been error to have refused to do so. (Steves a. Oswego & Syracuse R. R. Co., 18 N. Y, 422.)
The judgment must be affirmed.

 Present, Moncrief, Robertson, and Monell, JJ.